Mb. Justice del Toro
delivered the opinion of the court.
A criminal action brought against Ruperto Martínez and Nicolás Vázquez in the District Court of Humacao terminated in a judgment of conviction. Defendants appealed to this, court, which affirmed the judgment. Thereupon Genaro Concepción and Carmen Festal, the bondsmen of the appellants, were notified that if they did not cause the appellants to appear before the District Court of Humacao at 9 a. m. on April 1, 1918, in accordance with the terms of the bail bond; the said bond would be forfeited. Defendant Nicolás Vázquez failed to appear on April 1. The district attorney moved for the confiscation of the bail bond and the court so ordered. Thereupon, on April 4, 1918, the bondsmen moved the court to reconsider its said order on the ground that although it was true that Vázquez had failed to appear, it was because of the .fact that he had been arrested in Fajardo early on the morning of April 1. The court set April 12 for hearing the motion and after such hearing on that day the motion was. overruled. In proof of their allegation the bondsmen presented a certificate of the marshal of the Municipal Court of Fajardo, reciting that on April 1 and “in the first hours of the morning” he received a warrant for the arrest of Ni-colás Vázquez which was duly executed, the time of its execution not being stated.
In view of the foregoing it is obvious that the district court did not exceed its discretional power. The certificate of the marshal is very vague. He may have received the-warrant early on the morning of April 1 and not have executed, it until late in the morning, or in the afternoon, or later. Moreover, Fajardo is some distance from Humacao and in *673order to appear in Humacao at 9 a. m. lie would liave had to leave about two hours earlier even if he could count upon the most rapid mode of travel.
This being so, in accordance with the jurisprudence laid down by this court in the case of People v. Soto, 24 P. R. R. 460, the order appealed from should be

A firmed.. .

Chief Justice Hernández and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Wolf took no part in the decision of this case.